Citation Nr: 0948470	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder status post rotator cuff injury with 
posttraumatic range of motion limitation. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left ankle tendinitis (claimed as a left foot crush 
injury). 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 2001 to 
October 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted entitlement to service connection for 
left shoulder and left ankle disabilities and assigned 
noncompensable evaluations effective October 2, 2005.

In a September 2009 decision, the RO increased the Veteran's 
ratings for left shoulder and left ankle disabilities to 10 
percent each, effective October 2, 2005.  As higher schedular 
evaluations for these disabilities are possible, the issues 
of entitlement to ratings in excess of 10 percent remain 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A left shoulder disability is manifested by pain and 
limitation of motion above the shoulder level.

3.  A left ankle disability is manifested by pain on range of 
motion, resulting in no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
assigned for left shoulder status post rotator cuff injury 
with posttraumatic range of motion limitation have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2009).

2.  The criteria for a rating in excess of 10 percent 
assigned for left ankle tendinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection 
claims in October 2005.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The claims for an initial compensable evaluation for a left 
shoulder and ankle disabilities are downstream issues from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a Court case, neither this case nor the 
GC opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

Concerning all claims, the Veteran has been made aware of the 
information and evidence necessary to substantiate her claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claims during the course of 
this appeal.  The Veteran's service treatment records and VA 
treatment records have been obtained and associated with her 
claims file.  She has also been provided with two VA medical 
examinations to assess the current state of her service-
connected left shoulder and left ankle disabilities.  

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.



Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Left Shoulder

Law and Regulations - Specific

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).



520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2009).

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate 1 (2009)

Factual Background and Analysis

The Veteran was granted service-connection for left shoulder 
status post rotator cuff injury with posttraumatic range of 
motion limitation based on service treatment records (STRs) 
showing a left shoulder injury and subsequent left shoulder 
scope without intra-articular pathology and physical therapy. 

In a December 2005 fee-basis VA medical examination report, 
the Veteran gave a history of injury to the left shoulder 
during physical training, resulting in a rotator cuff injury 
for which she underwent arthroscopic intervention without 
surgical or postsurgical complications.  She complained of 
range of motion limitation with pain and recurrent 
symptomatology, as well as functional impairment of lifting 
and of motion activities, with no recent acute exacerbating 
symptomatology or trauma, and no time lost from work.  Upon 
examination, the examiner found flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, 
and internal rotation to 90 degrees.  The examiner also 
reported pain, with no further limitation by fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
motion.  The diagnosis was left shoulder status post rotator 
cuff injury with arthroscopic intervention without physical 
residual scarring with posttraumatic range of motion 
limitation. 

In her VA Form 9, the Veteran stated that her left shoulder 
disability has limited her abilities of normal tasks such as 
household chores, playing with her children, and hobbies such 
as sports.  

In an August 2009 fee basis VA medical examination report, 
the Veteran complained of weakness, stiffness, swelling, 
heat, redness, lack of endurance, locking, fatigability, 
tenderness, and pain.  She denied giving way, deformity, 
drainage, effusion, subluxation, dislocation, and periods of 
incapacitation.  The Veteran stated she did not experience 
any flare-ups, and that she has constant pain, made worse 
with physical activity.  Upon examination, the examiner noted 
that the Veteran was right-hand dominant.  There were no 
signs of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, malalignment, 
drainage, subluxation or guarding of movement.  Range of 
motion findings included flexion to 180 degrees, with pain 
beginning at 170 degrees; abduction to 180 degrees, with pain 
beginning at 170 degrees; external rotation to 90 degrees, 
with pain beginning at 90 degrees; and internal rotation to 
90 degrees, with pain beginning at 85 degrees.  The examiner 
also reported additional functional limitation by pain 
following repetitive use, with no further limitation by 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive motion.  A left shoulder x-ray report noted 
findings within normal limits.  The diagnosis was status post 
rotator cuff injury left shoulder.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 10 percent for a 
left shoulder disability.  Under Diagnostic Code, 5003, 
findings will be rated on the basis of limitation of motion 
are rated under the appropriate diagnostic code for the 
specific joints involved.  In this case, the left shoulder 
joint impairment is rated under Diagnostic Code 5003, 
although there is no x-ray evidence of arthritis.  Both cited 
VA examination reports revealed range of motion to be within 
normal limits, albeit with pain on extremes of movement.  
Under Diagnostic Code 5201, a noncompensable rating is in 
order.  As the Veteran is able to move her arm above her 
shoulder, she does not meet the rating criteria for a 
compensable rating.  However, because there was medical 
evidence of pain and movement of the joint, the RO applied 
the DeLuca criteria to the Veteran's left shoulder and 
increased her disability rating to 10 percent under 38 C.F.R. 
§ 4.45 (1997).  The Board has also considered whether a 
rating in excess of 10 percent based on a greater limitation 
of motion due to pain on use, including use during flare-ups, 
is warranted.  The Board observes that there is no objective 
evidence that the Veteran's left shoulder is further limited 
by fatigue, weakness, lack of endurance, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her left shoulder disability.  None of the 
competent medical evidence of record shows that the Veteran 
has ankylosis of the scapulohumeral articulation; impairment 
of the humerus; or impairment of the clavicle.  Therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Therefore, the assignment of rating in excess of 10 percent 
for left shoulder status post rotator cuff injury with 
posttraumatic range of motion limitation, based upon any of 
these diagnostic codes, is not warranted.  In conclusion, the 
evidence of record does not reflect any findings that would 
warrant a rating in excess of 10 percent under the schedular 
criteria for a left shoulder disability.

Left Ankle

Law and Regulations - Specific

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing 
position  
20

In good weight-bearing 
position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2009).

527
3
Os calcis or astragalus, malunion of:

Marked 
deformity
20

Moderate 
deformity  
10
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2009).

 
38 C.F.R. § 4.71, Plate II (2009)

Factual Background and Analysis

The Veteran was granted service connection for left ankle 
tendinitis based on an in-service left foot injury, resulting 
in a fracture of the instep, and a current diagnosis of left 
ankle tendonitis. 

In a December 2005 fee basis VA medical examination report, 
the Veteran complained of intermittent discomfort on range of 
motion of the toes.  She denied any recent acute exacerbating 
symptomatolgy or trauma and noted no functional impairment or 
time lost from work.  Upon examination, the examiner noted 
gait to be within normal limits, with no limitations on 
standing or walking.  The examiner noted dorsiflexion to 20 
degrees, with pain beginning at 20 degrees, and plantar 
flexion to 45 degrees, without pain.  The examiner noted that 
range of motion was without ankylosing, that there was pain, 
but no further limitation by fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  The 
diagnosis was left ankle tendinitis. 

In her August 2007 VA Form 9, the Veteran stated that her 
left ankle injury has limited her to daily abilities. 

In an August 2009 fee basis VA medical examination report, 
the Veteran complained of weakness, stiffness, swelling, 
redness, giving way, lack of endurance, locking, 
fatigability, tenderness, and pain.  She indicated that she 
did not experience heat, deformity, drainage, effusion, 
subluxation, dislocation, or flare-ups.  She reported that 
the ankle disability affects her daily abilities such as 
walking, running, wearing certain shoes, and standing for 
long periods of time.  Upon examination, the examiner found 
no signs of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, ankylosis, 
malalignment, drainage, subluxation or guarding of movement.  
Upon examination, the examiner found dorsiflexion to 20 
degrees with pain at 15 degrees, and plantar flexion to 45 
degrees, with pain at 40 degrees.  The examiner also reported 
no further limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  A left 
ankle x-ray report noted findings within normal limits, with 
no indication of malunion of the os calcis or of the 
astralgus.  The diagnosis was left ankle tendinitis.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 10 percent for a 
left ankle disability.  In this case, the left ankle 
impairment is rated under Diagnostic Code 5271.  During both 
VA examinations, range of motion was within normal limits, 
albeit, the August 2009 examination report revealed 
dorsiflexion to 20 degrees with pain at 15 degrees, and 
plantar flexion to 45 degrees, with pain at 40 degrees.  
Under Diagnostic Code 5271, a noncompensable rating is in 
order.  However, because there was medical evidence of pain 
and movement of the joint, the RO applied the DeLuca criteria 
to the Veteran's left ankle and increased her disability 
rating to 10 percent under 38 C.F.R. § 4.45 (1997).  The 
Board has also considered whether a rating in excess of 10 
percent based on a greater limitation of motion due to pain 
on use, including use during flare-ups, is warranted.  The 
Board observes that there is no objective evidence that the 
Veteran's left ankle is further limited by fatigue, weakness, 
lack of endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her left ankle disability.  None of the 
competent medical evidence of record shows that the Veteran 
has ankylosis of the ankle; ankylosis of subastragalar or 
tarsal joint; or malunion of os calcis or astragalus.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273 (2009).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Therefore, the assignment of rating in excess of 10 percent 
for the Veteran's left ankle disability based upon any of 
these diagnostic codes is not warranted.  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for left ankle tendinitis 
(claimed as a left foot crush injury).

Both Claims

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for a left 
shoulder disability and 10 percent for a left ankle 
disability must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected left shoulder and left foot 
disabilities that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left shoulder status post rotator cuff injury with 
posttraumatic range of motion limitation is denied. 

Entitlement to an initial rating in excess of 10 percent for 
left ankle tendinitis (claimed as a left foot crush injury) 
is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


